TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-06-00713-CR




                                  Cary Evette Meyer, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CR21485, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant Cary Evette Meyer guilty of delivering less than one gram of

cocaine. See Tex. Health & Safety Code Ann. § 481.112 (West 2003). The jury assessed

punishment at two years in state jail.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal

is frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by demonstrating that the only arguable contention that might support the appeal

is ultimately without merit. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of her right

to examine the appellate record and file a pro se brief. No pro se brief has been filed.
               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: November 14, 2007

Do Not Publish




                                                 2